SOMERVILLE, J.
A careful review of the evidence in this case leads to the conclusion that the findings and judgment of the trial court, sitting without a jury, are well founded, and ought to be affirmed.
(1, 2) While one of the defendant’s chief witnesses was being examined by counsel, and immediately following his statement in denial of a fact which seems to have been overwhelmingly established by the other witnesses, counsel for plaintiff exclaimed: “Look out now! Hold on I Watch how you testify! Somebody may be indicted for perjury?”
The bill of exceptions recites that: “Defendant’s counsel objected to the remarks of the attorney for plaintiff, and the court directed plaintiff’s counsel to come to order, and then directed defendant’s attorney to proceed with the examination of the witness.”
The interjection of this remark by counsel was not proper, and it may be, as argued for appellant, that it might ordinarily be suspected of prejudicial results, especially in view of the fact that plaintiff’s counsel is the prosecuting officer of the court, and would have peculiar facilities for securing the suggested indictment. However, an inspection of this witness’ testimony shows that it was in no wise affected by the objectionable statement, since he retracted nothing, and pointedly supported every contention of fact relied upon by defendant, who was his brother.
(3) Moreover, the objection, as interposed, invoked no ruling of the court, and there is no basis for an assignment of error with respect thereto.—B. R., L. & P. Co. v. Gonzalez, 183 Ala. 273, 61 South. 80, Ann. Cas. 1916A, 543.
Let the judgment be affirmed.
Affirmed.
Anderson, C. J., and Mayfield and Thomas, JJ., concur.